Citation Nr: 1812420	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for prostate cancer for the period from March 11, 2017, to include whether the reduction to 40 percent for the period from March 11, 2017 was proper.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the RO in Chicago, Illinois.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In the July 2017 substantive appeal on a VA Form 9, the Veteran wrote that he was only challenging the reduced disability rating of 40 percent assigned for the period from March 11, 2017; therefore, this is the only question remaining on appeal.  By doing so, the Veteran limited the appeal to the period from March 11, 2017.  As the Veteran does not challenge the reduction from 100 percent to 0 percent for the period from March 1, 2015, or the reduction to 10 percent for the period from from February 2, 2016 to March 11, 2017, the reduction affecting these periods is not on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (holding that while a veteran is general presumed to be seeking the maximum rating, a veteran may limit the appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	In a February 2014 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent disability rating, effective May 20, 2013, under Diagnostic Code 7528, on the basis of active malignancy or antineoplastic therapy.

2.	Following an August 2014 VA examination, in an August 2014 rating decision, the RO proposed to reduce the disability rating for prostate cancer from 100 percent to 0 percent disabling.

3.	In a December 2014 rating decision, the RO reduced the rating for prostate cancer to 0 percent, effective March 1, 2015, under Diagnostic Code 7527, on the basis of a finding that Veteran was clinically free of prostate cancer with no compensable symptoms.

4.	The 100 percent rating for the service-connected prostate cancer had been in effect for less than five years at the time of reduction.

5.	The competent lay and medical evidence shows that, at the time of the December 2014 rating decision that reduced the prostate cancer disability rating, there was no local recurrence or metastasis of prostate cancer.

6.	In a June 2017 rating decision, the RO assigned a reduced disability rating of 40 percent for prostate cancer, effective March 11, 2017, under Diagnostic Code 7527, on the basis of a finding that the Veteran had voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.

7.	The evidence shows that, for the rating period from March 11, 2017, the Veteran had voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for restoration of a 60 percent disability rating for prostate cancer for the period from March 11, 2017 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7527 (2017). 

2.  The criteria for restoration in excess of 60 percent disability rating for prostate cancer for the period from March 11, 2017 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7527 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).

The issue on appeal is restoration of a 100 percent disability rating for the service-connected prostate cancer, which includes the question of the propriety of the reduction of the rating from 100 percent to 0 percent, effective March 1, 2015.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2017).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").

As will be discussed below, the RO complied with the procedures required under 
38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Reduction of Prostate Cancer Rating

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2017).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating for the service-connected prostate cancer were properly executed by the RO.  In an August 2014 rating decision, the RO notified the Veteran of the proposed rating reduction, and in an accompanying August 2014 letter, the RO instructed the Veteran to submit any additional evidence within 60 days to show that the disability rating for prostate cancer should not be reduced.  The Veteran did not submit any evidence regarding the prostate cancer disability.

The RO took final action to reduce the disability rating in a December 2014 rating decision, in which the disability rating was reduced from 100 percent to 0 percent disabling, effective March 1, 2015.  The Veteran was notified of this action in a December 2014 letter.  This action was more than 60 days after the notice of the proposed action.  For these reasons, the Board finds that the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 0 percent disabling for the service-connected prostate cancer.  The Veteran does not contend otherwise.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. at 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c)  (2017).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2017).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  At the time of the December 2014 rating decision, the Veteran had been continuously rated at 100 percent for less than five years.  By way of procedural background, service connection for prostate cancer was granted in a February 2014 rating decision.  A 100 percent disability rating was assigned, effective May 20, 2013.  Thereafter, in an August 2014 rating decision, the RO proposed to reduce the disability rating to 0 percent, and the reduction was made in a December 2014 rating decision, effective March 1, 2015; thus, the 100 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344(a) and (b).  As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

The service-connected prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

The evidence of record at the time of the December 2014 rating decision supports the finding that a reduction to 0 percent for the prostate cancer is warranted, and there is no other evidence to show that the Veteran experienced a local recurrence or metastasis of prostate cancer.  As outlined above, Diagnostic Code 7528 provides a single total (100 percent) disability rating for active prostate cancer.  Provided there has been no local reoccurrence or metastasis after six months following the cessation of treatment, the disability rating under Diagnostic Code 7528 essentially changes to 0 percent.  In such cases, the "0 percent" disability rating under Diagnostic Code 7528 is effectively replaced by disability ratings based on residual prostate cancer symptoms, which may include renal dysfunction or voiding dysfunction.

A private September 2013 examination report shows the Veteran was diagnosed with prostate cancer in May 2013 and completed radiation therapy in September 2013.  VA examined the prostate cancer in August 2014.  The August 2014 VA examination report reflects that the Veteran completed radiation therapy in September 2013 and that the prostate cancer is in remission.  As the evidence does not demonstrate a local reoccurrence or metastasis of prostate cancer since the conclusion of radiation therapy, there was no factual basis for a 100 percent disability rating at the time of the December 2014 rating decision reducing the disability rating for prostate cancer from 100 percent.

Since the December 2014 rating decision, a June 2017 rating decision assigned a reduced 10 percent rating decision from February 2, 2016 to March 11, 2017 for residuals of prostate cancer in the form of voiding dysfunction, and a 40 percent rating from May 11, 2017.  The Veteran is only challenging the reduced disability rating of 40 percent assigned for the period from March 11, 2017.  See July 2017 VA Form 9.  The Veteran asserts that, for the period from March 11, 2017, a 75 percent disability rating should be reestablished due to the severity of the voiding dysfunction symptoms.

After a review of all the evidence, lay and medical, the Board finds that for the period from March 11, 2017, the Veteran had voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than 4 times a day, approximating the maximum 60 percent rating criteria for voiding dysfunction under 38 C.F.R. § 4.115a.

The Veteran underwent a VA examination in March 2017.  The March 2017 VA examination report reflects positive findings for voiding dysfunction requiring the use of an appliance and absorbent material that must be changed 2 to 4 times a day.  The Veteran also reported that the voiding dysfunction causes urine leakage, depending on his activity.  Further, in the July 2017 substantive appeal filed via VA Form 9, the Veteran wrote that, in addition to wearing absorbent material whenever he leaves the house, he must also bring a spare due to the severity and frequency of urine leakage.

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the residuals of prostate cancer in the form of voiding dysfunction require the use of an appliance, as noted in the March 2017 VA examination report; therefore, for the period from March 11, 2017, a 60 percent rating under Diagnostic Code 7527 is warranted.  38 C.F.R. §§ 4.3, 4.7.  Although the Veteran is seeking a 75 percent rating for the residuals of prostate cancer in the form of voiding dysfunction, the 60 percent rating assigned herein is the maximum rating available for prostate cancer residuals under Diagnostic Code 7527.  38 C.F.R. § 4.115b.  


ORDER

Restoration of a 60 percent rating for the period residuals of prostate cancer from March 11, 2017 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


